UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4156


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN EDWARD MOSES, a/k/a Fats,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:11-cr-00047-GMG-DJJ-1)


Submitted:   September 23, 2013           Decided:   October 3, 2013


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Carl E. Hostler, PRIM LAW FIRM, PLLC, Hurricane, West Virginia,
for Appellant.      William J. Ihlenfeld, II, United States
Attorney, John C. Parr, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Moses pled guilty, pursuant to a written plea

agreement,    to    aiding   and   abetting    the   distribution    of    crack

cocaine within 1000 feet of a protected location (an elementary

school) and was sentenced to a within-Guidelines sentence of 262

months’ imprisonment.         Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

Moses’ plea was knowingly and voluntarily entered and whether

his sentence is reasonable.          Moses filed a pro se supplemental

brief raising additional sentencing issues.               In addition, the

Government has filed a motion to dismiss the appeal based on the

waiver in the plea agreement.          For the reasons that follow, we

affirm the conviction and dismiss Moses’ appeal of his sentence.

            Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                       United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                  A waiver

will preclude appeal of a specific issue if the waiver is valid

and the issue is within the scope of the waiver.                United States

v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).                  The question of

whether a defendant validly waived his right to appeal is a

question of law that this court reviews de novo. Id.                         “The

validity of an appeal waiver depends on whether the defendant

knowingly     and   intelligently     agreed    to    waive    the   right    to

appeal.”     Id. at 169 (citation omitted).          To determine whether a

                                       2
waiver is knowing and intelligent, we examine “the totality of

the circumstances, including the experience and conduct of the

accused, as well as the accused’s educational background and

familiarity       with   the   terms   of     the    plea    agreement.”     United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation     marks      and   citation     omitted).         Generally,    if    the

district court fully questions a defendant regarding the waiver

of his right to appeal during the Rule 11 colloquy, the waiver

is both valid and enforceable.                United States v. Johnson, 410

F.3d 137, 151 (4th Cir. 2005); United States v. Wessells, 936

F.2d 165, 167-68 (4th Cir. 1991).                   In addition, the purpose of

the Fed. R. Crim. P. 11           colloquy is to ensure that the plea of

guilty is entered into knowingly and voluntarily.                       See United

States v. Vonn, 535 U.S. 55, 58 (2002).                     Accordingly, prior to

accepting a guilty plea, a trial court, through colloquy with

the defendant, must inform the defendant of, and determine that

he understands, the nature of the charges to which the plea is

offered,    any    mandatory     minimum      penalty,      the   maximum   possible

penalty he faces, and the various rights he is relinquishing by

pleading guilty.         Fed. R. Crim. P. 11(b).             The court also must

determine whether there is a factual basis for the plea.                         Id.;

United States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).




                                          3
           We have thoroughly reviewed the record and conclude

that the district court fully complied with the requirements of

Rule 11.     We further conclude that Moses’ guilty plea and waiver

of his appellate rights was knowing, intelligent, and voluntary.

The   appellate    waiver      included       Moses’    right       to   appeal     any

sentence     imposed,     except    a        sentence      above      the   advisory

Guidelines     range.     Here,    the    district      court       sentenced     Moses

within   the   advisory    Guidelines        range     and,    therefore,      he   has

waived appellate review of his sentence.

           We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the conviction, grant the

Government’s     motion   to    dismiss       in   part,      and    dismiss    Moses’

appeal of his sentence.         This court requires that counsel inform

Moses, in writing, of the right to petition the Supreme Court of

the United States for further review.                If Moses requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

state that a copy thereof was served on Moses.                      We dispense with




                                         4
oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.


                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       5